United States District Court
NORTHERN DISTRICT OF TEXAS

DALLAS nivistoN
UNITED states or AMEaicA §
§
v. § cAsE No. 31 19-cR-00083_s
§
cARoLYN RENA oAvis (02) §

ORBER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JU})GE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a Piea of Guiity, the Consent

of the defendant, and the Report and Recomrnendation Concerning Plea of Guilty of the United States Magistrate Judge
(ECF No. Zl) and the Supplement to Report and Recommendation Concerning Plea oquiity of the United States Magistrate
Jtidge (ECF No. 38), and no objections thereto having been filed within fourteen days of service in accordance with 28
U.S.C. § 636(b)(l), the undersigned District lodge is of the opinion that the Report and Recoinmendation of the Magistrate
lodge concerning the Plea of Gnilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the
plea of guilty, and CAROLYN RENA DAVIS is hereby adjudged guilty of 18 U.S.C. § 371; Conspiracy to Commit
Bribery Concerning Programs Receiving F ederal Funds. Sentence will be imposed in accordance with the Court's
scheduling order.

i:l

§

The defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the defendant is not
likely to flee or pose a danger to any other person or the community if reieased and shouid therefore be released under § 3 l 42(b)
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate fudge who set the conditions of release
for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3142(£)) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The defendant shall self-surrender to the United States
Marshal no iater than

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

i:l There is a substantial likelihood that a motion for acquittal or new trial will be granted, or
|:i The Government has recommended that no sentence of imprisonment be imposed, and
l:l This matter shall be set for hearing before the United States Magistrate fudge who set the conditions of reiease for

determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if released under § 3 i42(b) or (c).

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the defendant has filed a motion alleging
that there are exceptional circumstances under § 3 i45(c) why he/she should not be detained under § 3¥43(a)(2). This matter
shall be set for hearing before_the United States Magistrate judge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptionai circumstances under § 3 i¢iS(c) why the defendant should not be detained
under § 3143(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is likely to flee or pose
a danger to any other person or the community if released under § 3142(b) or (c_,).

sloNrso this §i§¢§‘ay OrApi-n, 2019.

M§W
KAREN GREN sci~ioLER
uNian) sTATEs ots'nucr JUDGE

 

 

 

